DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments, see pages 8-16, filed on 04/12/2021, with respect to 112(a) rejections of claims 1-18 have been fully considered and are persuasive.  The rejections of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-18 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record fails to teach or render obvious the combination of elements “for a compression model including an encoding portion and a decoding portion, and for each training image in the one or more training images: generating a reconstructed image of the training image by applying the encoding portion to the training image to generate a tensor for the training image, and applying the decoding portion to the tensor to generate the reconstructed image, determining a loss function, the loss function including: a reconstruction loss indicating a difference between the training image and the reconstructed image, and a codelength regularization loss that increases when a codelength of a code generated by compressing information in the tensor increases, and decreases when the codelength of the code decreases; and repeatedly backpropagating one or more terms obtained from the loss function to adjust a set 
Min (US 20160098633) discloses a system for training a neural network. The system includes a pre-training module, comprising a processor, configured to separately pre-train a bi-linear, tensor-based network, and to pre-train an auto-encoder to reconstruct true labels from corrupted real network outputs. A training module is configured to jointly train the bi-linear, tensor-based network and the auto-encoder. Pre-training the bi-linear, tensor-based network includes calculating high-order interactions between an input and a transformation to determine a preliminary network output and minimizing a loss function to pre-train network parameters. Pre-training the auto-encoder includes calculating high-order interactions of a corrupted real network output, determining an auto-encoder output using high-order interactions of the corrupted real network output, and minimizing a loss function to pre-train auto-encoder parameters.
Ye et al. (US 20170264902) discloses a system for processing video based on quantization parameters by extracting a plurality of features to capture texture information of an image block. A neural network regressor is trained to map the extracted plurality of features to determine an optimal quantization parameter. The image block is encoded by use of the determined optimal quantization parameter.
Hunag et al. (US 20180249158) discloses a system for video encoding or decoding incorporating Deep Neural Network used to restore pixel values of the target signal or to predict a sign of one or more residual pixels between the target signal and an original signal, in which a target signal is processed using DNN (Deep Neural Network), where the target signal provided to DNN input corresponds to the reconstructed residual, output from the prediction process, the reconstruction process, one or more filtering processes, or a combination of them. At the encoder 
Choi et al. (US 20180107925) discloses a system for performing network parameter quantization in deep neural networks, in which diagonals of a second-order partial derivative matrix (a Hessian matrix) of a loss function of network parameters of a neural network are determined and then used to weight (Hessian-weighting) the network parameters as part of quantizing the network parameters. The neural network may be trained using first and second moment estimates of gradients of the network parameters and then the second moment estimates are used to weight the network parameters as part of quantizing the network parameters. Network parameter quantization may be performed by using an entropy-constrained scalar quantization (ECSQ) iterative algorithm or by quantizing the network parameters of all layers of a deep neural network together at once.
However, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.